Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 3/17/2021, with respect to the rejection(s) of claim 1 under 35 U.S.C.§ 102(e) have been fully considered. However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of the claim and the legal standard.
In particular claim 1 may be considered as a method or process claim containing contingent limitations.
MPEP 2111.04 subsection II Contingent Limitations:
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.
Accordingly, claim 1 is a method claim and contains the conditions:

(B) if the image shot currently is not containing private contents, continuing monitoring the mobile robot.
The prior art reference, Terada, discloses condition (B), e.g. para [0042]-[0050], but does not disclose all the steps of condition (A) which now contains the limitations of cancelled claims 6 and 7. Furthermore, the prior art reference(s) is not required to discloses steps that are not required to be performed because the condition(s) precedent are not met. Therefore Terada teaches all the limitations of claim 1 due to disclosing at least one of the conditions. It is, however, noted that the claim interpretation of a method claim may differ from the claim interpretation of a system claim with regard to contingent limitations. Therefore applicant is advised to either amend the claim to be in the form of a system claim, or remove condition (B). Note, the examiner attempted to resolve this issue by phone, but was unable to reach applicant.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 8, and 10 rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2016203276 (A) to Terada.

Regarding claim 1, Terada discloses a video monitoring method for mobile robot, comprising the following steps: 
providing one or more private area on a basis of a map constructed by a mobile robot (par. [0006], [0019] and [0037]-[0041], figs. 1 and 4); 
determining, on a basis of a position of the mobile robot and an image shot from a shooting angle of a camera, whether an image shot currently contains private contents (par. [0042]-[0050]); 
if the image shot currently is not containing private contents, continuing monitoring the mobile robot (par. [0042]-[0050]).
Terada fails to disclose:
if the image shot currently contains private contents, shielding the private contents contained in the image, wherein shielding the private contents contained in the image comprises all the steps as claimed.
However, in accordance with MPEP 2111.04 subsection II Contingent Limitations:
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.
Therefore Terada teaches all the limitations of claim 1 due to disclosing the condition of: “if the image shot currently is not containing private contents . . .” and therefore the other 

Regarding claim 4, Terada discloses the method according to claim 1, wherein determining, on the basis of the position of the mobile robot and the shooting angle of the camera, whether the image shot currently contains private contents comprises the following steps: 
determining a current position and a current direction of the mobile robot in the map on the basis of positioning data of the mobile robot (para [0042]-[0050]); 
determining, on the basis of the current position and the current direction, a shooting area covered by the shooting angle of the camera of the mobile robot in the map (para [0042]-[0050]); 
determining whether the shooting area contains the one or more private area (para [0042]-[0050]); 
if the shooting area is not containing the one or more private area, determining that an image shot currently does not contain private contents (para [0042]-[0050]); and 
if the shooting area contains the one or more private area, determining that an image shot currently contains private contents (para [0042]-[0050]). 

Regarding claim 8, the claim is rejected along the same rational as claim 1 because the additional limitations of claim 8 pertain to the condition: “if the image shot currently contains private contents . . . “ which is not taken into consideration in the rejection of claim 1 and therefore not taken into consideration regarding claim 8. 

. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 5 rejected under 35 U.S.C. 103 as being unpatentable over Terada in view of US 20200150655 A1 to Artes et al. (“Artes”).

Regarding claim 2, Terada discloses the method according to claim 1, wherein providing one or more private area on a basis of a map constructed by a mobile robot comprises the following steps: 
displaying the map to a control terminal (para [0019]); 
determining a range defined of the control terminal in the map; and using the defined range as the one or more private area (par. [0006], [0019] and [0037]-[0041], fig. 1 and 4). 
Terada further discloses extracting a map from a map database (para [0018]), but fails to explicitly disclose the step of constructing the map.
However, in analogous art, it is known for a mobile robot to generate a map or floorplan of an area as an alternative to using an existing map (Artes, para [0036]).


Regarding claim 3, Terada discloses the method according to claim 1, wherein providing the one or more private area on the basis of the map constructed by the mobile robot comprises the following steps: 
receiving an instruction for providing one or more private area (par. [0006], [0019] and [0037]-[0041], figs. 1 and 4); 
receiving an external navigation instruction, controlling the mobile robot to walk according to the external navigation instruction (par. [0006], [0020], [0022] and [0044]-[0047]).
Terada further discloses extracting a map from a map database (para [0018]), but fails to explicitly disclose the step of constructing the map, or recording a walking path, or using a range defined by the walking path as the one or more private area, wherein the range defined by the walking path is corresponding to a range in the map. 
However, However, in analogous art, it is known from Artes for a mobile to construct a map (para [0036]), record a walking path and using a range defined by the walking path as the one or more private area, wherein the range defined by the walking path is corresponding to a range in the map (para [0062], “learning run”).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings and map database of Terada in view of the above 

Regarding claim 5, Terada discloses the method according to claim 1, wherein determining, on the basis of the position of the mobile robot and the shooting angle of the camera, whether the image shot currently contains private contents comprises the following steps: 
determining the current position and the current direction of the mobile robot in the map on the basis of positioning data of the mobile robot (para [0042]-[0050]).
Although Terada teaches determining whether or not the imaging prohibition region A2 overlaps with the imaging region A1 based on the determined self-position of the robot and based on the angle of the imaging unit, Terada does not explicitly consider the case of whether or not the robot self-position is already in the privacy area because Terada specifically teaches restricting the movement of the robot from the imaging prohibition area in order to prevent imaging of the prohibition region (para [0052]).
However, in analogous art, Artes considers the case of whether or not the self-position of a mobile robot is located in a virtual exclusion region, such as through error, and adapts adapt its navigation strategy accordingly (para [0110]).
It would have been an obvious design choice to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Terada in view of the above teachings of Artes such that the mobile robot recognizes whether or not its self-position is located in a restricted area, such as due to error, and whereby, in the case that the robot recognizes that it is in a restricted area, the robot could adapt by assuming that images could 
Terada further teaches:
if the mobile robot is not in the one or more private area (para [0052]: “limiting the movement to the imaging prohibition region”), determining, on the basis of the current position and the current direction, a shooting area covered by the shooting angle of the camera of the mobile robot in the map (para [0042]-[0050]); 
determining whether the shooting area contains the one or more private area (para [0042]-[0050]); 
if the shooting area contains the one or more private area, determining that an image shot currently contains the private contents (para [0042]-[0050]); and 
if the shooting area is not containing the one or more private area, determining that an image shot currently does not contain the private contents (para [0042]-[0050]). 

Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Terada in view of US 20190272830 A1 to Fujii et al. (“Fujii”).

Regarding claim 9, Terada discloses the method according to claim 1, but fails to explicitly disclose wherein providing one or more private area on a basis of a map constructed by a mobile robot further comprises the steps of setting voice privacy as claimed.

Therefore a combination of Terada and Fujii discloses receiving an instruction for instructing whether to perform voice privacy; if the instruction for instructing is to perform voice privacy, not allowing the mobile robot to perform voice recording, a shot video recorded by the mobile robot is not having voice; and if the instruction for instructing is not to perform voice privacy, allowing the mobile robot to perform voice recording, the shot video recorded by the mobile robot is having voice.
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Terada in view of the above teachings Fujii in order to provide an additional layer of privacy to improve user comfort.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN R SMITH whose telephone number is (571)270-1318.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on (571) 272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STEPHEN R SMITH/Examiner, Art Unit 2484                                                                                                                                                                                                        

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484